Citation Nr: 0203582	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis, due to exposure to Agent Orange.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran's DD 214 of record indicates that he served on 
active duty from May 1969 to January 1972.  The DD 214 also 
shows that the veteran had 9 months and 23 days of prior 
service, which is unverified.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

The Board notes that in November 2000, the RO granted service 
connection for a left knee disability, and in a December  
2000, by way of a supplemental statement of the case, the RO 
denied entitlement to arthritis of multiple joints including 
hips, back, shoulders, hands and feet as secondary to the 
service-connected left knee disability.  These issues are not 
in appellate status, and the Board will not address them 
further.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing that issue.



FINDINGS OF FACT

1.  By a rating action in April 1994, the RO denied service 
connection for arthritis due to exposure to Agent Orange.  
The veteran was informed of the denial that same month and he 
did not timely appeal.  

2.  In November 1996, the RO found that no new and material 
evidence had been received to reopen the veteran's claim for 
service connection for arthritis due to exposure to Agent 
Orange, and he was informed of this denial that same month.  
The veteran did not appeal that decision.  

3.  Evidence received since the November 1996 RO decision is 
not so significant that it must be considered in order to 
fairly decide the issue on appeal.   

4.  The issue on appeal does not present a question of 
medical complexity or controversy to warrant referral for an 
independent medical opinion (IME).   


CONCLUSIONS OF LAW

1.  The November 1996 rating decision which found that no new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for arthritis as due to 
exposure to Agent Orange is final; new and material evidence 
has not been received, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105, (West 1991); 38 C.F.R. § 3.156 
(2001).  

2.  The criteria for referral for an IME opinion have not 
been met. 38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for 
arthritis as due to exposure to Agent Orange is not his first 
such claim.  By rating action of April 1994, the RO denied 
service connection for arthritis due to exposure to Agent 
Orange.  The veteran was informed of the denial that same 
month, but did not file an appeal.  That decision is final.  
By rating action of November 1996, the RO denied the 
veteran's application to reopen the claim of entitlement to 
service connection for arthritis due to exposure to Agent 
Orange.  He was informed of the denial that same month, but 
did not initiate an appeal.  Consequently, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

Currently, by rating action of April 1999, the RO denied the 
veteran's application to reopen the claim of entitlement to 
service connection for arthritis due to exposure to Agent 
Orange.  This appeal ensued.   

The law provides that a notice of disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991).  If an NOD is not filed within the prescribed period, 
the decision becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).  In this case, the veteran did not file an NOD after 
the RO's April 1994 rating decision or after the November 
1996 rating decision.  Therefore, those decisions are final 
and are not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 5108 (West 1991); C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2001).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.156, 20.1105 (2001).

The veteran's claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  

Recent legislation has impacted the "new and material" 
analysis, as well as claims for service connection in 
general.  The Board notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7, 5126) (the Act or VCAA), 
which removed the requirement that a veteran submit a well-
grounded claim.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
which were finally denied during the period from July 14, 
1999, to November 9, 2000).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step analysis.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue." Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Second, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir., 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363.  
New evidence will be presumed credible at this point solely 
for the purpose of determining whether a claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Thus, what constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  That regulation is effective for claims filed 
prior to August 29, 2001, such as in the present case.  
38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  

The Board has reviewed the evidence associated with the 
claims folder since the November 1996 RO denial, and finds 
that new and material evidence has not been received.  Thus 
there is not sufficient evidence to warrant reopening the 
previously denied claim.  The Board notes that the veteran's 
representative has requested that an independent medical 
opinion be obtained in this claim.  The Board notes that this 
case involves reopening a previously denied claim and that 
pursuant to the duty to assist, it has been held that the law 
in this regard does not require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  Since the Board has determined that new 
and material evidence has not been received, and since the 
evidence does not present a question of medical complexity 
requiring an expert opinion, further development of the claim 
is not required.  

The evidence available at the time of the April 1994 denial 
included the veteran's service medical records.  These 
service medical records were negative any finding of 
arthritis.  Post service, VA examination in July 1985 showed 
minimal traumatic arthritis of both knees.  VA Agent Orange 
examination in May 1990 showed marked arthralagias with 
generalized tenderness of almost all of the joints.  The RO 
found that service connection for arthritis due to exposure 
to Agent Orange was not warranted since the disability was 
not shown in service or within the first post-service year, 
and also since arthritis was not determined to be a disorder 
for which presumptive service connection could be determined 
under the Agent Orange Act of 1991.  The veteran was informed 
of this determination in April 1994, and he did not timely 
appeal.  Thus that decision became final.  

The veteran attempted to reopen his claim in August 1996, and 
in November 1996, the RO found that no new and material 
evidence had been received.  The evidence obtained in 
connection with the veteran's attempt to reopen included VA 
treatment records which were duplicates of records previously 
considered, and private medical records dated from 1982 to 
1996.  The private records concerned various disabilities, 
with a diagnosis of osteoarthritis in July 1987.  The 
veteran's claim was denied in November 1996, when the RO 
found that no new and material evidence had been received.  
The veteran was informed of this decision in November 1996, 
and he did not appeal.  Thus, that decision became final.  

The Board notes that in a September 1996 statement, the 
veteran reported that he did not receive a letter from the RO 
in April 1994.  The Board notes that the notice was sent to 
the veteran's address of record at that time, and was not 
returned as undeliverable.  "Principles of administrative 
regularity dictate a presumption that government officials 
'have properly discharged their official duties."  Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992); Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)).  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter the "Court") applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  In the absence of the submission of "clear 
evidence to the contrary," the presumption cannot be 
rebutted. Id.  The Court specifically held that a statement 
such as the one of this appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  The appellant's contention, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
There is no other evidence as to this matter.

Evidence added to the record since the November 1996 RO 
decision includes reports of VA treatment in the 1990's for 
various complaints, private medical records dated from 1982 
to the 1990's, reports of VA examinations conducted in 1999, 
and a transcript of a personal hearing conducted at the RO in 
October 1999.  The evidence added to the record is either 
cumulative, redundant or duplicative of the evidence of 
record when the veteran's claim was previously denied.  As 
noted, the VA treatment records show that the veteran was 
seen for various complaints in the 1990's, principally 
psychiatric treatment.  These records are cumulative and none 
of the records show that the veteran has arthritis related to 
service or due to exposure to Agent Orange during service.  
The private records also show treatment for various 
complaints, principally hypertension; however, these records 
are not material to the veteran's claim since none of the 
records show that the veteran has arthritis related to his 
military service or due to exposure to Agent Orange.  The VA 
examination reports diagnose degenerative arthritis of 
several joints; however, the record that was previously 
considered also contained such diagnoses.  Nothing in these 
reports relates the veteran's arthritis to service, including 
exposure to Agent Orange.  The examination reports are thus 
redundant and not material to the veteran's claim.  The 
hearing testimony relates to problems primarily with the 
veteran's left knee as well as his complaints of arthritis in 
his shoulders, hips, right knee and hands.  This testimony is 
redundant in that it restates the veteran's previous 
complaints, which were considered in the prior decisions.  As 
noted above, service connection for the veteran's left knee 
complaints has been granted.  

The Board finds that the evidence associated with the claims 
file after November 1996 is cumulative or redundant of 
evidence previously associated with the claims file, and thus 
cannot constitute new and material evidence. See 38 C.F.R. § 
3.156(a).  The Board also finds that the portion of the newly 
submitted evidence which is neither cumulative nor redundant 
still cannot be new and material because it fails to provide 
evidence of a causal connection between current arthritis and 
the veteran's period of active service, including exposure to 
Agent Orange.  Only the veteran asserts such a connection.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Essentially, the Board finds that even to the extent 
that recently submitted evidence is not duplicative of 
previously considered evidence it nevertheless does not bear 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for arthritis due to 
exposure to Agent Orange is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

